SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION: DWS Floating Rate Fund The “Class A Purchases” section of “PART II: APPENDIX II-F - CLASS A SALES CHARGE SCHEDULE” of Part II of the fund’s Statement of Additional Information is amended as follows: Income fund: Floating Rate. Sales Charge Amount of Purchase As a Percentage of Offering Price* As a Percentage of Net Asset Value ** Allowed to Dealers as a Percentage of Offering Price Less than $100,000 2.75% 2.83% 2.25% $100,000 but less than $250,000 2.25% 2.30% 1.75% $250,000 but less than $500,000 1.25% 1.27% 1.00% $500,000 but less than $1 million 1.00% 1.01% 1.00% $1 million and over 0.00*** 0.00*** 0.00**** * The offering price includes the sales charge. ** Rounded to the nearest one-hundredth percent. *** Redemption of shares may be subject to a contingent deferred sales charge. **** Commission is payable by DIDI. Please Retain This Supplement for Future Reference August 5, 2014 SAISTKR-170
